SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

726
KA 11-01340
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL ROTTERMAN, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Erie County Court (Kenneth F. Case,
J.), entered June 3, 2011. The order determined that defendant is a
level three risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
([SORA] Correction Law § 168 et seq.). Contrary to defendant’s
contention, County Court complied with the statutory mandate to set
forth “the findings of fact and conclusions of law on which the
determination [is] based” (§ 168-n [3]; see People v Carter, 35 AD3d
1023, 1023-1024, lv denied 8 NY3d 810). We reject defendant’s further
contention that the People failed to present clear and convincing
evidence to support the assessment of 30 points against him for being
armed with a dangerous instrument during the commission of one of the
underlying crimes. That assessment is supported by the reliable
hearsay contained in the case summary and the presentence report (see
People v Thompson, 66 AD3d 1455, 1456, lv denied 13 NY3d 714; see
generally People v Mingo, 12 NY3d 563, 573). Defendant failed to
preserve for our review his contention that a downward departure from
his presumptive risk level was warranted (see People v Quinones, 91
AD3d 1302, 1303). Finally, we reject defendant’s contention that he
was denied effective assistance of counsel at the SORA hearing (see
People v Bowles, 89 AD3d 171, 181, lv denied 18 NY3d 807).




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court